Citation Nr: 0021329	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to service connected nicotine dependence.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service connected nicotine 
dependence.

3.  Entitlement to service connection for peripheral vascular 
disease secondary to service connected nicotine dependence.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran had active service from May 1955 to 
May 1967.

The veteran's claims for service connection for diabetes 
mellitus and for peripheral neuropathy is discussed in the 
REMAND following the ORDER below.


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for 
nicotine dependence.

2.  Competent medical evidence has been submitted that would 
establish that the veteran's peripheral neuropathy has been 
exacerbated by his nicotine dependence.

3.  A comprehensive VA vascular examination performed in 
January 1999 showed that the veteran does not have peripheral 
vascular disease.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for peripheral 
neuropathy is well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  Peripheral vascular disease is not the result of service 
or a service connected disability.  38 U.S.C.A. §§  1131, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service connected 
under 38 C.F.R. § 3.310(a) (1999).

With respect to a chronic disability subject to presumptive 
service connection, such as organic diseases of the nervous 
system, evidence that the chronic disorder was manifested to 
a compensable degree within the prescribed period is 
sufficient to establish service connection.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  

Under VA General Counsel precedent opinion 2-93 (January 13, 
1993), service connection for disability or death may be 
established if the evidence shows that the claimed injury or 
disease resulted from tobacco use in the line of duty during 
active service. adjudicators, based upon medical principals 
relating to that condition.  Under VA General Counsel 
Precedent Opinion 19-37 (May 13, 1997), in order to have a 
well-grounded claim, the veteran must present competent 
medical evidence both that nicotine dependence caused or 
contributed to a disease and that a link exists between such 
nicotine dependence and service.  See G.C. Prec 19-97 at 3.  
Although the Transportation Equity Act for the 21st Century 
prohibited establishing service connection for tobacco use 
for claims filed after the President signed the Act into law 
in June 1998, the veteran's claim for service connection for 
nicotine dependence was filed prior to this date.  

A February 1999 rating decision granted service connection 
for nicotine dependence and for cardiovascular disease 
secondary to nicotine dependence.  The veteran's current 
claims for service connection for diabetes mellitus and 
diabetic neuropathy and for peripheral vascular disease are 
based upon his service connected nicotine dependence.  For 
the following reasons and bases, the Board finds that while 
the veteran's claim for service connection for peripheral 
neuropathy is well grounded, further information is required 
before an informed decision can be made in this claim.  In a 
similar manner, the Board finds that while the veteran's 
claim for service connection for peripheral vascular disease 
is well grounded, the preponderance of the evidence is 
against the claim.

I.  Peripheral Neuropathy

In February 1984, the veteran suffered a myocardial 
infarction.  Relevant history included smoking, and he was 
noted to be slightly overweight.  He was also noted to have 
diabetes mellitus.  

A May 1997 private treatment record reflected ongoing 
diabetic counseling.  The veteran admitted to smoking one 
pack of cigarettes per day, and he was counseled as to how 
this accelerated his diabetes.  He was diagnosed with 
diabetes mellitus and diabetic neuropathy.  In correspondence 
dated May 1998, one of the veteran's private physicians 
stated that the veteran's dependence on smoking began during 
service, and that current health difficulties had been 
exacerbated by nicotine use.  In follow-up correspondence 
received in September 1999, that physician again offered that 
some form of relationship between the veteran's neuropathy 
and smoking.  A January 1999 VA psychiatric examiner stated 
that the veteran's nicotine dependence was a risk factor with 
respect to the veteran's health problems.

Initially, there is no medical evidence, nor does the veteran 
assert, that peripheral neuropathy began during service or 
within one year thereafter.  Rather, the veteran's central 
contention is that this disability is the result of his 
service-connected nicotine dependence.  In light of the 
above, the Board finds that his claim for service connection 
for peripheral neuropathy is well grounded under an Allen 
analysis.  In this respect, while there is no evidence in the 
claims file that would reflect that the veteran's nicotine 
dependence directly caused these disabilities, there is at 
least some medical evidence that the veteran's smoking 
exacerbated his peripheral neuropathy, or at a minimum, was a 
significant risk factor. 

It is not clear from the evidence of record, however, to what 
extent the veteran's service connected nicotine addiction has 
exacerbated his peripheral neuropathy, nor is it clear how 
disabling the veteran's peripheral neuropathy is.  As such, 
the Board finds that further information is required before 
an informed decision can be made on this claim for service 
connection.

II.  Peripheral vascular disease

As with his claim for service connection for diabetes 
mellitus and diabetic neuropathy, the veteran is predicating 
his claim for service connection for peripheral vascular 
disease secondary to his service connected nicotine 
dependence.  The record does not reflect, nor does the 
veteran contend, that peripheral vascular disease began 
during service or within one year thereafter, which would 
provide for service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

A June 1997 private treatment record contains a diagnosis of 
peripheral vascular disease, along with several other 
diagnoses.  Very little explanation regarding the diagnoses 
is contained in the record.

As a result of this claim, the RO afforded the veteran a VA 
examination in January 1999.  The veteran had excellent 
pulses in his lower extremities, and color was of the feet 
was likewise described as excellent.  There was hair present 
on both feet, extending to the first phalanges of the toes 
bilaterally.  Capillary refill was also described as good, 
and sensation of the feet was normal.  In light of this 
physical examination, the vascular examiner stated that there 
was no evidence of peripheral vascular disease.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for peripheral vascular disease.  Towards this end, while a 
private physician diagnosed the veteran's with peripheral 
vascular disease in June 1997, the report does not go into 
extensive detail into symptoms that would support that 
diagnosis, other than poor peripheral pulses.  In contrast, 
the vascular examiner who performed the January 1999 VA 
examination went into detail as to then-current physical 
findings, which did not support a diagnosis of peripheral 
vascular disease.  The Board's decision to weigh one expert's 
opinion over another may satisfy the duty to provide a 
veteran with adequate reasons for its decision, where the 
expert has fairly considered the material evidence which 
appears to support the veteran's position.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  Moreover, the Board notes that 
the VA examination is the more recent record, conducted 
almost two years after the date of the private treatment 
record.

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

The veteran's claim for service connection for peripheral 
neuropathy is well grounded.

Service connection for peripheral vascular disease is denied.


REMAND

Appellate review is initiated by a Notice of Disagreement and 
completed by a Substantive Appeal filed after a Statement of 
the Case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
Statement of the Case to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1999).  In the absence of a properly 
and timely substantive appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

A February 1998 rating decision denied service connection for 
diabetes mellitus, including as secondary to tobacco use in 
service.  The veteran was informed of this decision and 
appellate rights later in February 1998.  The RO received a 
notice of disagreement in April 1998, and a statement of the 
case was issued on April 16, 1998.  A February 1999 rating 
decision adjudicated other issues.  The next correspondence 
from the veteran on the issue of diabetes mellitus was 
received in April 1999, long after the appeal time limit had 
expired.

A VA General Counsel opinion has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness. 
VAOPGCPREC 9-1999 (issued August 18, 1999).  This remand is 
the veteran's notice of his untimely substantive appeal.

However, one issue that has been timely appealed is 
entitlement to service connection for peripheral neuropathy.  
A VA examiner stated in January 1999 that the veteran may 
have diabetic neuropathy.  The Board finds that the RO should 
adjudicate whether the issue of entitlement to service 
connection for diabetes mellitus is inextricably intertwined 
with the claim for service connection for peripheral 
neuropathy before the Board adjudicates this claim.

Turning to the substantive issue of service connection for 
peripheral neuropathy, the Board finds that a VA examination 
may be useful in adjudicating this claim.

In light of the above, these claims are REMANDED for the 
following action:

1.  The RO is requested to afford the 
veteran an examination by an appropriate 
examiner to ascertain the nature, 
severity and etiology of any peripheral 
neuropathy which may be present, 
including sinusitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner must be 
conducted.  The examiner is requested to 
review the veteran's claims file and 
relate whether the veteran currently has 
peripheral neuropathy and the degree to 
which such has been caused or aggravated 
by the veteran's service connected 
nicotine addiction.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the claims file 
must be made available to the examiner 
for review.

2.  The RO is requested to adjudicate 
whether the veteran's claim for service 
connection for diabetes mellitus is 
inextricably intertwined with his claim 
for peripheral neuropathy.  The RO is 
also requested to readjudicate the 
veteran's claim for service connection 
for peripheral neuropathy.

3.  Unless the benefits sought are 
granted in full, the veteran is to be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.  The veteran is reminded 
that appellate review of any issue not 
currently in appellate status may be 
obtained only if a substantive appeal is 
timely filed.

The purpose of this REMAND is to obtain additional 
information and provide due process; the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

